BARRY, Senior Judge,
dissenting.
I respectfully dissent from the majority’s decision that 23 Pa.C.S. § 6337(b) does not require that the suspected child *490abuse report at issue here be deemed unfounded and subject to expungement within twelve months. The CYS referral notes which summarized the initial contact on April 27, 1988 contain the following entries:
On 4-27-88 — were in this office to make a referral regarding possible sexual abuse of [M.A.], age 4. M.A. lives with her mother____ M.A. visits with her father every weekend and about a year ago she was bleeding vaginally and said ‘daddy plays with my kitty.’ The referral was made to Cumberland County Children and Youth Services then. They now stated that she does not want to go with her father and she plays with herself and she told another child ‘daddy says it feels good.’ (Since alleged abuse took place in this county it was decided the case would be carried in this county). On 4-27-88 Wendy Hoverter interviewed M.A with Eileen West present. M.A. said she and her father sleep together. She was shown the automically [sic] correct dolls and she showed these workers the dolls lying side by side. She played with the dolls otherwise and showed them at times on top of each other. She said that her father doesn’t touch her on her ‘kitty’. Wendy Hoverter then spoke with — and M.A. and — attempted to have M.A. tell worker about ‘daddy.’ M.A. would not say anything.
Wendy had requested some information that — had to leave office to get. After Wendy interviewed M.A, they still had not returned to office. So Eileen watched M.A. in an interviewing room until they returned. Eileen’s observations are as follows: She and M.A. talked about colors and shapes. When talking about ‘round’ and things that are round, worker mentioned balloons and lollipops and asked M.A. if she liked lollipops. M.A. looked at the worker strangely at this question. — later stated M.A told her she plays ‘the lollipop game’ with her father. M.A. would not respond to questions regarding this.
(DPW Hearing, Exhibit A-2) (— represents the name(s) of the individual(s) who brought M.A. to the CYS office on 4-27-*49188, those name(s) were expunged from the records introduced at the hearing.)
This summary of what occurred on April 27, 1988, indicates that CYS had more than enough information to determine that the father was the alleged perpetrator of the alleged sexual abuse of M.A. on that date. The hearing officer determined that CYS knew that the father was the alleged perpetrator and relied not only on the above quoted summary but on the fact that the CYS investigation focused on the father “from day 1 (i.e. April 27, 1988).” (Adjudication, May 20, 1990, p. 7.)
CYS treated this case as one which involved suspected child sexual abuse from the beginning. In compliance with 28 Pa.C.S. § 6368(a) it began an investigation immediately following the April 27th initial report. Its own records indicate that it knew on that date that the case involved an allegation of sexual abuse and that the father was the alleged perpetrator. The ensuing investigation focused exclusively on the father’s activities and interaction with M.A. The subsequent characterization of the April 27th referral as a “general referral” with no obligation to treat it as a report of sexual abuse which must be reported to ChildLine has no basis in fact.
The April 27, 1988 interview at the CYS offices gave CYS enough information to comply with the requirement of 23 Pa.C.S. § 6313(b) that if a Child Protective Service, which CYS admittedly is, initially receives a report of suspected child abuse, DPW must be notified within twenty-four hours. Thus, because the CYS investigation failed to determine within sixty days of April 27, 1988, whether the report was indicated or founded, “the report shall be considered to be an unfounded report, and all information identifying the subjects of the report shall be expunged within 12 months.” 23 Pa.C.S. § 6337(b).
Moreover, the majority errs when it decides that the sixty day period referred to in Section 6337(b) is not triggered until a report is filed with ChildLine. ChildLine is “[a]n organizational unit of the Department which operates a Statewide toll-free system for receiving reports of suspected child abuse____” 55 Pa.Code § 3490.4. The statute, however, *492allows reports to be made to either DPW or to a child protective service. 23 Pa.C.S. § 6313(a). Here, a report which alleged suspected child sexual abuse was made on April 27, 1988 to CYS, clearly a child protective service.1 While CYS was statutorily required to immediately notify DPW of the report,2 this obligation to inform DPW of the report’s existence does not mean there is no report until DPW is so notified. The April 27, 1988 report at the CYS office is the initial report referred to in Section 6337(b).
Alternatively, assuming that CYS could not identify the alleged perpetrator on April 27, 1988, and that the April 27, 1988 interview at the CYS offices was not the initial report, the DPW policy that reports will not be accepted by ChildLine unless an alleged perpetrator is named is invalid because it is in derogation of the statute. The propose of the statute is to encourage more complete reporting of child abuse. 23 Pa.C.S. § 6302(b). DPWs policy to not accept reports unless an alleged perpetrator is identified defeats that policy by creating a class of abuse cases, i.e., those where abuse is suspected by an unknown perpetrator, which cannot be reported because ChildLine will not accept those reports.
More importantly, the statute mandates that any oral report made by a person required to report under Section 63113 dictates • that an oral report be followed within forty-eight hours by a written report. 23 Pa.C.S. § 6313(a). That written report shall include “[t]he name of the person or persons responsible for causing the suspected abuse, if known.” 23 Pa.C.S. § 6313(c)(5) (emphasis added).4 This clearly indicates *493the General Assembly’s intent that all cases of suspected child abuse be reported regardless of whether the alleged perpetrator can be identified. To the extent that ChildLine refuses to accept such reports unless the alleged perpetrator is identified, it operates in contravention of the expressed legislative intent.
Finally, this interpretation of the statute will not lead to incidents of abuse which should be included in the Statewide Central Register as indicated or founded reports inevitably being considered unfounded and expunged. The regulations specifically require CYS, as a child protective service, to file a new report with ChildLine when additional information surrounding an incident becomes available. 55 Pa.Code § 3490.-67(b). Thus, when a child protective service which has received a report of suspected child abuse which does not identify the alleged perpetrator obtains information identifying that person, a new report must be filed. If, after investigation, it is determined that this new report is founded or indicated, it may be entered in the Statewide Central Register.
The decision of the OfSce of Hearing and Appeals should be affirmed.

. The November 21, 1988 letter from DPW’s Office of Children Youth and Families to the Office of Hearing and Appeals which requested that a hearing be scheduled in this matter lists CYS as the Child Protective Service Agency in this matter.


. 23 Pa.C.S. § 6313(b).


. Because the CYS summaries have been sanitized, we are unable to determine if the person(s) who reported the abuse to CYS on April 27, 1988 were required to do so under Section 6311.


. Admittedly, a report may not be entered in the statewide register until an alleged perpetrator has been identified. 23 Pa.C.S. § 6336(a)(6). By definition, however, ChildLine is not the Statewide Central Register. 55 Pa.Code § 3490.4. Further, reports are only entered in the state*493wide register after it has been determined that they are founded or indicated. 23 Pa.C.S. § 6331(2). Until a determination has been made, the reports are placed in the pending complaint file. 23 Pa.C.S. § 6331(1). It is not inconsistent to maintain reports which do not identify the alleged perpetrator in the pending complaint file while requiring that the perpetrator be identified when a report is founded or indicated and entered in the Statewide Central Register.